                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

 CHARLES E. JUSTISE, SR.,

                             Petitioner,

                        v.                           CAUSE NO.: 3:21-CV-419-RLM-MGG

 WARDEN,

                             Respondent.

                                    OPINION AND ORDER

       Charles E. Justise, Sr., a prisoner proceeding without a lawyer, filed a habeas

corpus petition challenging his 2006 battery conviction in Marion County under cause

number 49G02-0509-FB-151284. Under Rule 4 of the Rules Governing Section 2254

Cases, the court must review the petition and dismiss it “[i]f it plainly appears from

the petition and any attached exhibits that the petitioner is not entitled to relief[.]”



                                     I.     BACKGROUND

       In September 2005, Mr. Justise was charged with one count of class B felony

aggravated battery and three counts of class C felony battery.1 Justise v. State, 985

N.E.2d 1153 (Table), 2013 WL 1788258, at *1 (Ind. Ct. App. Apr. 25, 2013). After a

jury trial at which he represented himself, he was convicted of two counts of class C

felony battery and acquitted of the remaining charges. Id. On July 12, 2006, the trial




       1 The court can take judicial notice of public records related to Mr. Justise’s conviction.
See FED. R. CIV. P. 201.
court sentenced him to consecutive five-year terms on both counts, resulting in a ten-

year sentence. Id. Stand-by counsel filed a notice of appeal on Mr. Justise’s behalf,

but he later sought and obtained permission to represent himself on appeal. Id. On

January 14, 2008, his appeal was dismissed because he did not file a timely appellate

brief. See State v. Brownie,2 No. 49G02-0509-PC-151284 (Marion Sup. Ct. filed Sept.

2, 2005), available at

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tl

biI6Ii1WZXRKMk41a3U0STNoYjNRNUtVU3A1a19sRVpveExWMnkwVEZNNy0yQ

TgxIn19 (last visited June 23, 2021). Id. Mr. Justise didn’t seek review in the Indiana

Supreme Court or the U.S. Supreme Court. (ECF 1 at 1.)

       On June 11, 2011, he filed a state petition for post-conviction relief. Justise v.

State, 2013 WL 1788258, at *1. He appealed the petition’s denial. In an opinion issued

on April 25, 2013, the Indiana Court of Appeals observed that “[p]ost-conviction

proceedings are not ‘super appeals’ through which convicted persons can raise issues

they failed to raise at trial or on direct appeal.” Id. The court concluded that all of Mr.

Justise’s claims related to free-standing trial and sentencing errors; because these

claims were available at the time of his direct appeal, they were “foreclosed” on post-

conviction review. Id. That Mr. Justise’s direct appeal had been dismissed on

procedural grounds did “nothing to alter this conclusion.” Id. at *2. The court of




       2 The Mr. Justise was arrested under the name “Charles Brownie,” but at his initial

hearing he stated his “true name to be Charles E. Justise.” The state amended the
information to reflect this, and Charles E. Justise was the name under which he was tried
and convicted. See Brownie v, State, No. 49G02-0509-PC-151284 (docket entry dated Sept.
21, 2005).


                                             2
appeals affirmed the denial of post-conviction relief. Id. There is no indication from

public records that Mr. Justise petitioned for review in the Indiana Supreme Court

or the U.S. Supreme Court.

       On May 6, 2021, Mr. Justise sought permission from the Indiana Court of

Appeals to pursue a successive petition for post-conviction relief. Justise v. State of

Indiana, No. 21A-SP-00819 (Ind. Ct. App. filed May 6, 2021), available at

https://public.courts.in.gov/mycase/#/vw/CaseSummary/eyJ2Ijp7IkNhc2VUb2tl

biI6IjlnRkFIbHdBSGJ5UmQwYndrbjBXOVpLNFdfeURvdnhWS205dFppNWlmT2s

xIn19 (last visited June 23, 2021). The Indiana Court of Appeals issued an order on

May 25 declining to authorize the filing of a successive petition, concluding that Mr.

Justise “failed to establish a reasonable possibility that [he] is entitled to post-

conviction relief.” Id.

       Mr. Justise tendered his federal petition for filing on June 11. (ECF 1 at 5.)

Giving the petition liberal construction, he raises several claims of alleged errors by

the trial judge, the Hon. Robert Altice. Specifically, he claims (1) the judge “denied

another person’s fast and speedy trial request in order to convict Justise”; (2) the

judge was biased against him, leading him to impose an “inappropriate sentence”; (3)

the judge’s bias led him to “deny Justise from calling a witness”; (4) the judge allowed

the prosecution to “violate Brady,” by forcing Mr. Justise to go to trial “before any of

his subpoenas were answered”; (5) the judge denied his Batson challenge, even

though the reason the prosecution provided for striking certain members of the jury

pool “was a clear lie”; and (6) a “fundamental error and a miscarriage of justice”




                                           3
occurred when the judge “kept sending the jury back to deliberate,” causing one juror

to vote to convict because she wanted to leave. (ECF 1 at 3-7.)



                                    II.    ANALYSIS

       A state prisoner seeking federal habeas relief must show that he is “in custody”

pursuant to the state court judgment he challenges. See 28 U.S.C. § 2254(a);

Lackawanna County District Attorney v. Coss, 532 U.S. 394, 401 (2001). A habeas

petitioner can’t be “in custody” pursuant to a state sentence that has been fully

executed. Lakawanna County D.A. v. Coss, 532 U.S. at 401; Maleng v. Cook, 490 U.S.

488, 490–491 (1989). It’s apparent from the petition, and confirmed by public records,

that Mr. Justise was sentenced to 10 years for the battery conviction in 2006. It is

now 2021—15 years later—and he has provided no basis to conclude that the 10-year

sentence is anything other than executed.3 Because Mr. Justise is no longer “in

custody” pursuant to the battery conviction, he can’t challenge it in a federal habeas

petition.

                            A.     Timeliness of the Petition




       3Mr. Justise is currently serving a 51-year sentence for an unrelated child
molestation conviction. He is separately pursuing habeas relief for that conviction. Justise
v. Warden, 3:21-CV-368-JD-MGG (N.D. Ind. filed May 17, 2021). That he is in custody
pursuant to another conviction does not mean he can challenge the battery conviction, for
which the sentence has been completed. See Maleng v. Cook, 490 U.S. at 490–491 (“We have
interpreted the statutory language as requiring that the habeas petitioner be ‘in custody’
under the conviction or sentence under attack at the time his petition is filed.”).


                                             4
       Even if he could overcome this threshold procedural problem, his petition

would not be timely. The Anti-Terrorism and Effective Death Penalty Act (“AEDPA”)

contains a strict statute of limitations, set forth as follows:

       (1) A 1-year period of limitation shall apply to an application for a writ
       of habeas corpus by a person in custody pursuant to the judgment of a
       State court. The limitation period shall run from the latest of--

              (A) the date on which the judgment became final by the
              conclusion of direct review or the expiration of the time for
              seeking such review;

              (B) the date on which the impediment to filing an
              application created by State action in violation of the
              Constitution or laws of the United States is removed, if the
              applicant was prevented from filing by such State action;

              (C) the date on which the constitutional right asserted was
              initially recognized by the Supreme Court, if the right has
              been newly recognized by the Supreme Court and made
              retroactively applicable to cases on collateral review; or

              (D) the date on which the factual predicate of the claim or
              claims presented could have been discovered through the
              exercise of due diligence.

       (2) The time during which a properly filed application for State post-
       conviction or other collateral review with respect to the pertinent
       judgment or claim is pending shall not be counted toward any period of
       limitation under this subsection.

28 U.S.C. § 2244(d).

       Mr. Justise was sentenced in July 2006, and his direct appeal was dismissed

in January 2008 because he didn’t file a timely brief. His conviction became final for

purposes of AEDPA when the time for seeking further review expired 45 days later.

See Gonzalez v. Thaler, 565 U.S. 134, 150 (2012) (for habeas petitioners who don’t

complete all levels of state review, the judgment becomes final when the time for



                                            5
seeking such review expires); IND. APP. R. 57(B)(4), (C) (providing that petition to

transfer must be filed within 45 days of an adverse decision by the Indiana Court of

Appeals, including an order dismissing an appeal). So the one-year federal clock

began running in early March 2008, giving Mr. Justise until March 2009 to file a

timely federal petition. He didn’t file his federal petition by that deadline.

      The federal deadline had already expired by the time he filed a state post-

conviction petition in June 2011,. The Indiana Court of Appeals’ decision in April

2013 affirming the denial of post-conviction relief didn’t restart the clock or open a

new “window” for federal habeas review. De Jesus v. Acevedo, 567 F.3d 941, 942-43

(7th Cir. 2009). Another eight years elapsed on the federal clock between the date of

the Indiana Court of Appeals’ opinion affirming the denial of post-conviction relief

(April 2013) and the date Mr. Justise filed his federal petition (June 2021). Although

he sought leave to pursue a successive post-conviction petition in the interim, this

filing didn’t toll the limitations period under 28 U.S.C. § 2244(d)(2). See Martinez v.

Jones, 556 F.3d 637, 638 (7th Cir. 2009). Even if the court were to exclude the roughly

20 days his request was pending before the Indiana Court of Appeals, the petition

would still be untimely by more than a decade.

      Mr. Justise doesn’t identify any state-created impediment that prevented him

from filing his federal petition on time, nor is any such impediment apparent from

the record. See 28 U.S.C. § 2244(d)(1)(B). He doesn’t expressly argue that his claims

are based on newly discovered facts or a new Supreme Court case made retroactive

to cases on collateral review. See 28 U.S.C. § 2244(d)(1)(C)-(D). He references learning




                                            6
at some point that Judge Altice had denied another defendant’s speedy trial request,

allegedly so that he could proceed with Mr. Justise’s trial, but he doesn’t say when he

learned this information for the court to determine that it is truly “newly discovered,”

or that he acted diligently once he learned it. Regardless, this information doesn’t

actually underly any of his claims. He mentions it in connection with claim one, but

the supporting facts he provides show that the crux of his claim is that the judge

“forced [him] to go to trial unprepared.” (ECF 1 at 3.) A violation of someone else’s

speedy trial rights wouldn’t entitle Mr. Justise to federal habeas relief. All of his

claims are based on errors committed by the judge at trial and sentencing, and the

facts underlying these claims would have been available to him for several years.

      When asked to explain why the petition is timely under the provisions of

AEDPA, Mr. Justise states as follows: “It was denied on 5/24/21, and it has been less

than one month since the denial.” (ECF 1 at 7.) Presumably he is referring to the

Indiana Court of Appeals’ order denying his recent request to file a successive post-

conviction petition, but as was already explained, the federal deadline had expired

long before he filed this request. The denial of his request didn’t open a new “window”

to seek federal review. De Jesus v. Acevedo, 567 F.3d 942-943. Mr. Justise doesn’t

specifically request equitable tolling in his petition (he doesn’t recognize that his

petition is untimely), and the court can’t see any grounds for tolling. That Mr. Justise

has no formal legal training or might have been unaware of the federal deadline does

not provide grounds for tolling. Davis v. Humphreys, 747 F.3d 497, 500 (7th Cir. 2014)




                                           7
(“[P]risoners’ shortcomings of knowledge about the AEDPA or the law of criminal

procedure in general do not support tolling.”). The petition is therefore untimely.

                              B.     Procedural Default

      If Mr. Justise could overcome these barriers, the claims in his petition are

procedurally defaulted. A court must ensure that the petitioner has exhausted all

available remedies in state court before considering the merits of claim contained in

a habeas petition. 28 U.S.C. § 2254(b)(1)(A); Hoglund v. Neal, 959 F.3d 819, 832 (7th

Cir. 2020). The exhaustion requirement is premised on a recognition that the state

courts must be given the first opportunity to address and correct violations of their

prisoner’s federal rights. Davila v. Davis, 137 S. Ct. 2058, 2064 (2017); O’Sullivan v.

Boerckel, 526 U.S. 838, 845 (1999)). For that opportunity to be meaningful, the

petitioner must fairly present his constitutional claim in one complete round of state

review. Baldwin v. Reese, 541 U.S. 27, 30-31 (2004); O’Sullivan v. Boerckel, 526 U.S.

at 845. This includes seeking discretionary review in the state court of last resort.

O’Sullivan v. Boerckel, 526 U.S. at 848. The companion procedural default doctrine,

also rooted in comity concerns, precludes a federal court from reaching the merits of

a claim when: (1) the claim was presented to the state courts and was denied on the

basis of an adequate and independent state procedural ground; or (2) the claim was

not presented to the state courts and the opportunity to do so has now passed. Davila

v. Davis, 137 S. Ct. at 2064; Coleman v. Thompson, 501 U.S. 722, 735 (1991).

      Mr. Justise’s direct appeal was dismissed on procedural grounds; the Indiana

Court of Appeals didn’t decide any claim on the merits. Mr. Justise didn’t seek review




                                          8
in the Indiana Supreme Court. He lost on post-conviction review because the Indiana

Court of Appeals concluded that state law “foreclosed” his claims of free-standing trial

and sentencing error. Justise v. State, 2013 WL 1788258, at *2; see also Stephenson

v. State, 864 N.E.2d 1022, 1028 (Ind. 2007) (under Indiana law, free-standing claims

of trial error available at the time of direct appeal must be raised in that proceeding

and cannot be raised on post-conviction review). “[W]hen a state court refuses to reach

the merits of a petitioner’s federal claims because they were not raised in accord with

the state’s procedural rules . . . that decision rests on independent and adequate state

law grounds.” Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir. 2010); see also Bobo

v. Kolb, 969 F.2d 391, 399 (7th Cir. 1992) (“A federal court reviewing a habeas petition

is required to respect a state court’s finding, under state law, of waiver or procedural

default.”).

       Although Mr. Justise states in the petition that he included his claims in his

recent request to pursue a successive post-conviction petition, the Indiana Court of

Appeals declined to authorize the petition, concluding that he didn’t satisfy the state

law requirements for pursuing such relief. See Justise v. State of Indiana, No. 21A-

SP-00819. The state court’s determination that Mr. Justise didn’t satisfy the

standard for pursuing a successive post-conviction petition under state law

constitutes a state procedural ground that precludes federal habeas review. See

Thomas v. Williams, 822 F.3d 378, 384–385 (7th Cir. 2016. The claims in the petition

are therefore procedurally defaulted. Mr. Justise doesn’t recognize his default or

provide any grounds for excusing it. The petition must be dismissed under Rule 4.




                                           9
                           C.     Certificate of Appealability

       Pursuant to Rule 11 of the Rules Governing Section 2254 Cases, the court must

either issue or deny a certificate of appealability in all cases where it enters a final

order adverse to the petitioner. To obtain a certificate of appealability, the petitioner

must make a substantial showing of the denial of a constitutional right by

establishing “that reasonable jurists could debate whether (or, for that matter, agree

that) the petition should have been resolved in a different manner or that the issues

presented were adequate to deserve encouragement to proceed further.” Slack v.

McDaniel, 529 U.S. 473, 484 (2000) (internal quotation marks and citation omitted).

For the reasons fully explained already, Mr. Justise doesn’t satisfy the threshold “in

custody” requirement contained in 28 U.S.C. § 2254(a). Furthermore, his petition is

untimely and his claims procedurally defaulted. The court finds no basis to conclude

that reasonable jurists would debate the outcome of the petition or find a reason to

encourage Mr. Justise to proceed further. Accordingly, the court declines to issue him

a certificate of appealability.



                                  III.   CONCLUSION

       For these reasons, the petition (ECF 1) is DISMISSED under Rule 4 of the

Rules Governing Section 2254 Cases. The petitioner is DENIED a certificate of

appealability. The clerk is DIRECTED to close this case.




                                           10
SO ORDERED on June 23, 2021

                                   s/ Robert L. Miller, Jr.
                                   JUDGE
                                   UNITED STATES DISTRICT COURT




                              11
